DYKMAN, J.
This is an appeal from, an order denying an application for a peremptory writ of mandamus requiring L. B. Hanna-ford to admit Chester A. Walters and Ada Walters to public school No. 22. The respondent, Hannaford, is the principal of the school, and the affidavit upon which the proceeding was based states that he had refused admission to the children on the ground that they had not been vaccinated. The proceeding is against Hannaford individually, and no other parties are included as defendants or respondents. Hannaford is not an officer. He is an employé of the board of education, and subject to its control and direction. Under the rules and regulations of that board, "when a child is presented for admission to the public schools of this city, the principal shall require a physician’s certificate that he or she has been satisfactorily vac- ' cinated, or has had the smallpox, or, in default thereof, shall exclude the child until such evidence is provided.” The principal of the school can exercise no discretion, and a mandamus directed to him would accomplish nothing. He can admit no child in violation of the rules and directions of his employer, and the application might well have been denied upon that ground. Instead of taking that course, however, the judge who heard the application considered the same upon the merits. We are entirely satisfied with the disposition of the matter by the judge below, and for the reasons which he has assigned therefor; and the order should be affirmed, on the opinion of the judge who made it, with $10 costs and disbursements. All concur.